Citation Nr: 9910174	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-17 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right middle finger.  

2.  Entitlement to service connection for a left knee 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's left middle finger disorder, currently manifested 
as degenerative joint disease with a modified boutonniere 
deformity, is related to service.  

2.  There is no competent medical evidence showing that the 
veteran's left knee disorder, currently manifested as left 
total knee arthroplasty, is related to service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left middle finger injury is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only service medical record that is available for review 
regarding the veteran's inservice medical treatment is a 
document dated in February 1993 which is labeled as 
"Information From The Hospital Admission Cards Created By 
The Office Of The Surgeon General, Department of the Army 
(1942-1945 and 1950-1954)."  This document discloses that 
the veteran suffered a scalp wound during service and 
underwent debridement with primary suture.  This injury was 
the result of an artillery shell fragment.  Service 
connection has been established for a shell fragment wound of 
the head and scalp.  A noncompensable rating is in effect.  
(See rating decision of July 1993.)  

The appellant filed his initial claim for compensation 
benefits in November 1992, to include a claim for injury to 
the middle finger of the left hand.  No claim was filed for a 
left knee disorder.  He reported that the injury to his 
finger occurred in February 1945 when he was loading tanks 
when a cable broke and hit his right cheek, eyelid and middle 
finger.  Now, the finger was slightly deformed and "bent out 
of shape."  In January 1993, he filed a claim for a left 
knee cap disorder asserting that he also injured this knee in 
the accident mentioned above.  

Added to the record in April 1993 were postservice records to 
include a May 1989 VA document in which it was noted that the 
veteran's complaints included left knee swelling and 
effusion.  He had used ibuprofen with good results.  

The veteran's claims were denied by rating action of July 
1993.  



The veteran contacted the National Personnel Records Center 
(NPRC) to request his service medical records.  The NPRC 
responded that they had no record, but that the VA RO may 
have them.  The veteran contacted the VA RO, who in return 
responded in August 1993 that the only record on file and 
available was the 1944 hospital extract, currently on file.  

Added to the record in September 1993 were VA records from 
July 1993 which reflect that the veteran complained of 
bilateral knee problems, to include swelling and redness.  
Upon VA X-ray of the knees that month, asymmetric 
osteoarthrosis, worse on the left in the medical and 
patellofemoral compartments, was diagnosed.  

Upon VA examination of the left middle finger in August 1994, 
there was stiffness of the finger which precluded bending.  
Examination showed that the left middle finger was stiff and 
remained extended when the index, ring, and little fingers 
were flexed.  He could touch the thumb and middle fingertip 
but without strength.  None of the fingers toughed the medial 
transverse fold of the palm and grip strength was poor.  The 
examiner noted that the middle finger of the left hand was 
extended, slightly flexed at the proximal phalangeal joint in 
a moderate boutonniere deformity.  X-ray of the finger was 
interpreted as showing degenerative joint disease with a 
modified boutonniere deformity.  

In August 1994, the RO denied the veteran's claims.  

In June 1996, the Board remanded the claims at issue for 
additional evidentiary development.  Additional attempts were 
made to obtain treatment records to substantiate the 
veteran's claims.  Specific requests to obtain records of 
inpatient care in 1945, based upon dates provided by the 
veteran, were made to the NPRC and William Beaumont Hospital.  
Both the NPRC and William Beaumont replied that there were no 
records available.  Pursuant to the remand request additional 
records were added to the record.  They consist of VA records 
dated from 1995 through 1998 which essentially reflect 
treatment for disabilities other than the left middle finger 
or left knee.  Of record, however, is of a left knee 
ultrasound which showed a simple appearing cyst in the 
popliteal region consistent with Baker's cyst.  

Pertinent Law and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis as to Both Issues

As indicated previously, when claiming entitlement to VA 
benefits, a claimant first must submit evidence to justify a 
belief that such a claim is well grounded.  Grottveit, supra; 
Tirpak, supra.  When a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well grounded claim.  Grottveit, 
supra.   In the present case, the record demonstrates that 
the veteran has a left middle finger and a left knee 
disorder.  Thus, he has satisfied the first element of a well 
grounded claim.  His lay evidence as to the circumstances of 
the injury sustained in service is competent to establish the 
second element of a well grounded claim.  What is not 
established in this case is a relationship between these 
disorders and any incident of active service.  The veteran 
has asserted that these disorders are the result of being 
struck by a cable in the mid 1940s, but has presented no 
medical evidence of these disorders until over 4 decades 
later, and none of the medical reports support a causal link 
between current disability and the reported injury in 
service.  

Although the examiner at the August 1994 examination noted 
the history provided by the veteran of a left middle finger 
during service, he/she did not provide an opinion that the 
veteran's finger disorder is due to an injury during service.  
The record is also devoid of a medical opinion linking 
current left knee problems to military service.  The veteran 
has offered his statements regarding his belief that the left 
middle finger and left knee disorders are the result of 
injuries during service, and while these statements are 
deemed credible for purposes of these determinations, the 
veteran is not qualified as a lay person, to furnish medical 
opinions or diagnoses.  Espiritu, supra.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's left middle finger and left knee disorder are due 
to an injury during service, he has not satisfied the third 
element required to make his claims for service connection 
for residuals of a left middle finger injury and a left knee 
disorder well grounded.  Grottveit, supra.  

It is unfortunate that the veteran's service medical records 
are unavailable and cannot be reconstructed.  However, the 
Board finds that the RO has taken all reasonable measures to 
try to locate the veteran's service medical records and 
alternative evidence in support of his claims.  The Board 
must further observe that there is likewise no medical 
evidence for over forty years post service to establish 
continuity or to provide credible medical history that might 
link current disability to service.  As the underlying 
disabilities at issue here are not conditions subject to lay 
observation as they involve internal structures of the left 
middle finger and left knee, the veteran can not well ground 
his claim with his lay evidence of continuity of symptoms.  
38 C.F.R. § 3.303 (1998); Savage v. Gober, supra.  


ORDER

In the absence of a well grounded claim, service connection 
for residuals of injury to the left middle finger is denied.  

In the absence of a well grounded claim, service connection 
for a left knee disorder is denied.  




		
	Richard B. Frank
Member, Board of Veterans' Appeals




 

